EXHIBIT 10.31.5

 

AVERY DENNISON CORPORATION

 

EXECUTIVE VARIABLE DEFERRED RETIREMENT PLAN

Amended and Restated

 

ARTICLE I - PURPOSE

 

The Executive Variable Deferred Retirement Plan, as amended and restated
(“Plan”) is adopted by Avery Dennison Corporation, a Delaware Corporation (the
“Company”), effective as of December 1, 2003. The Plan provides a deferred
compensation plan for executive employees of the Company and its subsidiaries,
and amends and restates the current Executive Variable Deferred Retirement Plan
(“Prior Plan”) in its entirety. The Plan applies to all Participants and/or
Beneficiaries of the Plan and deferrals thereunder for the period December 1,
1995 through November 30, 2003.

 

ARTICLE 2 - DEFINITIONS AND CERTAIN PROVISIONS

 

Administrator. “Administrator” means the administrator appointed by the
Committee to handle the day-to-day administration of the Plan pursuant to
Article 9.

 

Allocation Election Form. “Allocation Election Form” means the form on which a
Participant elects the Declared Rate(s) to be credited as earnings or losses to
such Participant’s Deferral Account.

 

Annual Base Salary. “Annual Base Salary” means an Eligible Employee’s rate of
salary in effect on August 1 of the prior plan year, or any other subsequent
date as determined by the Administrator in his discretion.

 

Annual Deferral. “Annual Deferral” means the amount of Annual Base Salary and/or
Bonus that the Participant elects to defer for a Plan Year.

 

Beneficiary. “Beneficiary” means the person or persons or entity designated as
such by a Participant pursuant to Article 8.

 

Benefit. “Benefit” means a Retirement Benefit, Survivor Benefit, Termination
Benefit, Disability Benefit, Emergency Benefit or Discounted Cash Out, as
appropriate.

 

Bonus. “Bonus” means the bonus paid to the Participant in such Plan Year under
any bonus plan or incentive program (as determined by the Administrator),
including any annual bonus plan or long-term incentive plan (LTIP).

 

Committee. “Committee” means the deferred compensation plan committee appointed
to administer the Plan pursuant to Article 9.

 

Declared Rate. “Declared Rate” means the notional rates of return (which may be
positive or negative) of the individual investment options selected by a
Participant for such Deferral Account referred to in Article 6.

 

Deferral Account. “Deferral Account” means the notional account established for
record keeping purposes for a Participant pursuant to Section 4.4.

 

1



--------------------------------------------------------------------------------

Disability. “Disability” means any inability on the part of an Employee,
commencing before age 64 1/2, as determined by the Administrator, in his sole
discretion, to perform the substantial and material duties of an Employee’s job
due to injury or sickness lasting for more than one hundred eighty (180)
consecutive days. Disability for purposes of this Plan shall be deemed to
commence as of the first day following the end of such one hundred eighty (180)
day period. If an Employee makes application for disability benefits under the
Social Security Act, as in effect as of the date of this Plan or as such Act may
hereafter be amended, and qualifies for such benefits, the Employee shall be
presumed to suffer from a Disability under this Plan. The Administrator may
require the Employee to submit to an examination by a physician or medical
clinic selected by the Administrator. On the basis of such medical evidence and
in the absence of qualification for disability benefits under the Social
Security Act, the determination of the Administrator as to whether or not a
condition of Disability exists shall be conclusive. To constitute Disability,
the same must commence after the Employee has become a Participant in the Plan.

 

Discounted Cash Out. “Discounted Cash Out” shall mean a distribution made
pursuant to Section 7.9.

 

Discounted Cash Out Election. “Discounted Cash Out Election” means the written
election by a Participant or Beneficiary to receive all or part of the
Participant’s Deferral Account pursuant to Section 7.9.

 

Distribution. “Distribution” means any payment to a Participant or Beneficiary
according to the terms of this Plan including, but not limited to Benefit.

 

Early Retirement. “Early Retirement” means the termination of a Participant’s
employment with the Company for reasons other than death or disability on or
after the Eligible Employee’s attaining age 55 with fifteen (15) years of
service with the Company and before Normal Retirement.

 

Eligible Employee. “Eligible Employee” means an Employee who is a member of a
select group of management, or a highly compensated employee who meets the
annually indexed salary requirement determined by the Committee in its sole
discretion.

 

Emergency Benefit. “Emergency Benefit” means the Benefit that is payable
pursuant to Section 7.8 of the Plan.

 

Employee. “Employee” means any person employed by the Company or its
subsidiaries.

 

Employer. “Employer” means the Company and any of its subsidiaries.

 

Enrollment Period. “Enrollment Period” means the period(s) designated from year
to year by the Administrator for enrollments. An Eligible Employee must submit a
Participant Election Form.

 

ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

Normal Retirement. “Normal Retirement” means the termination of a Participant’s
employment with Employer for reasons other than death on or after the
Participant attains age 62.

 

Participant. “Participant” means an Eligible Employee who has filed a completed
and executed Participation Election Form with the Administrator, and who is
participating in the Plan in accordance with the provisions of Articles 3 and 4.

 

2



--------------------------------------------------------------------------------

Participation Election Form. “Participation Election Form” means the written
agreement or commitment to make a deferral submitted by the Participant to the
Administrator pursuant to Article 4 of the Plan. The Participant Election Form
may take the form of an electronic communication followed by appropriate written
confirmation according to procedures established by the Administrator.

 

Plan. “Plan” means this Executive Variable Deferred Retirement Plan, a
non-qualified elective deferred compensation plan, as the same may be amended
from time to time.

 

Plan Year. “Plan Year” means the year beginning December 1 and ending the
following November 30.

 

Rabbi Trust. “Rabbi Trust” means the trust described in Section 12.15.

 

Retirement. “Retirement” shall mean a termination of employment upon Early
Retirement or Normal Retirement, and the Participant retires under the
Retirement Plan.

 

Retirement Benefit. “Retirement Benefit” means Benefits payable to a Participant
when Participant has satisfied the requirements Early Retirement or Normal
Retirement pursuant to Article 7.

 

Retirement Plan. “Retirement Plan” means the Retirement Plan(s) for the
Employees of Avery Dennison Corporation, as amended from time to time.

 

Settlement Date. “Settlement Date” means a date upon which a Benefit payment is
due and payable to a Participant or Beneficiary. This date will be within 90
days of, or as soon as possible after the Valuation Date.

 

Survivor Benefit. “Survivor Benefit” means those Plan Benefits that become
payable upon the death of a Participant pursuant to Section 7.7.

 

Survivor Rate. “Survivor Rate” means the interest rate credited to the
Beneficiary’s unpaid balance in the Deferral Account at a rate to be determined
by the Administrator, in his sole discretion, but in no event less than 7% per
annum.

 

Termination Benefit. “Termination Benefit” means the lump sum amount payable to
a Participant who ceases to be an Employee pursuant to the provisions of Section
7.6.

 

Termination of Employment. “Termination of Employment” means the cessation of an
Eligible Employee’s employment with the Employer for any reason, whether
voluntary or involuntary other than Retirement, Disability or death.

 

Valuation Date. “Valuation Date” means the date on which the Deferral Account is
valued for Distribution purposes. This date shall be the last day of the month
in which an event occurs that triggers a Benefit payment.

 

ARTICLE 3 - PARTICIPATION

 

3.1 Participation. The Committee, through the Administrator, shall notify
Participants generally not less than 30 days (or such lesser period as may be
practicable under the circumstances) prior to any deadline for filing a
Participation Election Form.

 

3



--------------------------------------------------------------------------------

3.2 Participation Election. An Eligible Employee shall become a Participant in
the Plan no later than the first day of the Plan Year coincident with or next
following the date the employee becomes an Eligible Employee, provided such
Employee has filed a Participant Election Form with the Administrator. To be
effective, the Eligible Employee must submit the Participant Election Form
during an Enrollment Period or any other such time as determined by the
Administrator.

 

3.3 Continuation of Participation. A Participant who has elected to participate
in the Plan by submitting a Participant Election Form shall continue as a
Participant in the Plan until the entire balance of the Participant’s Deferral
Account has been distributed to the Participant. In the event a Participant
becomes ineligible to continue participation in the Plan, but remains an
Employee of the Company, the Participant’s Deferral Account shall be held and
administered in accordance with the Plan until such time as Participant’s
Deferred Account is completely distributed.

 

ARTICLE 4 - PARTICIPANT DEFERRALS

 

4.1 Annual Deferral. On the Participation Election Form, and subject to the
restrictions set forth herein, the Eligible Employee shall designate the amount
of Annual Base Salary and Bonus to be deferred for the next Plan Year.

 

4.2 Minimum Deferral. The minimum amount of Annual Deferral that may deferred
shall be $2,000 (two thousand dollars).

 

4.3 Maximum Deferral. The standard maximum amount of Annual Deferral that may be
deferred shall be 20% of an Eligible Employee’s Annual Base Salary and 20% of an
Eligible Employee’s Bonus; provided that officers of the Company may defer up to
50% of their Annual Base Salary, and up to 100% of their Bonus with the approval
of the Administrator. The maximum deferral amount is established at the
discretion of the Administrator.

 

4.4 Deferral Accounts. Solely for record keeping purposes, the Company shall
maintain a Deferral Account for each Participant. The amount of a Participant’s
Annual Deferral pursuant to this Article 4 shall be credited by the Employer to
the Participant’s Deferral Account on the date(s) that such Annual Deferral
would otherwise have been paid. The Deferral Account may be credited with
Company contributions pursuant to Article 5. All Distributions and penalties
(related to a Discounted Cash Out Election under Section 7.9) will be debited to
the Deferral Account on the Valuation Date.

 

4.5 Interest on Deferral Accounts. The Participant’s Deferral Account shall be
credited with a rate of return (positive or negative) based on the Declared
Rate(s) that he elects. The rate of return (positive or negative) will be
credited and compounded daily.

 

4.6 Statement of Accounts. The Administrator shall provide to each Participant
periodic statements (no less than semi-annually) setting forth the Participant’s
deferrals, Declared Rate(s) (credits or debits), distributions and Deferral
Account balance.

 

4.7 Errors in Benefit Statement or Distributions. In the event an error is made
in a benefit statement, such error shall be corrected on the next benefit
statement following the date such error is discovered. In event of an error in a
Distribution, the Participant’s Deferral Account shall, immediately upon the
discovery of such error, be adjusted to reflect such under or over payment and,
if possible, the next Distribution shall be adjusted upward or downward to
correct such prior error. If the remaining balance of a Participant’s Deferral
Account is insufficient to cover an erroneous overpayment, the Company may, at
its discretion, offset other amounts payable to the Participant from the Company
(including but not

 

4



--------------------------------------------------------------------------------

limited to salary, bonuses, expense reimbursements, severance benefits or other
nonqualified employee benefit arrangements) to recoup the amount of such
overpayment(s).

 

4.8 Valuation of Accounts. The value of a Deferral Account as of any date shall
equal the amounts theretofore credited or debited to such account, plus the
interest deemed to be earned on such account in accordance with this Article 4
through the day preceding such date.

 

4.9 Vesting. Except with respect to any discretionary contributions made by the
Company which may have a separate vesting schedule, the Participant shall be
100% vested at all times in the Participant’s Deferral Account.

 

ARTICLE 5 - MATCHING CONTRIBUTIONS

 

The Company, in its sole discretion, may credit to select Participant’s Deferral
Accounts a discretionary amount or match in an amount as determined by the
Company. These amounts and subsequent earnings are subject to vesting schedules
established by the Administrator.

 

ARTICLE 6 - INVESTMENT OPTIONS

 

6.1 Participant Election of Declared Rates. A Participant may elect on the
Allocation Election Form any combination of Declared Rates in one (1%) percent
increments, as long as the total does not exceed one hundred (100%) percent of
the deferrals. A Participant may change the Declared Rate(s) election once a
month by filing a written notice (including an electronic notification) with the
Administrator (or to a service provider designated by the Company, such as
Mullin Consulting, which provides administrative services for the Plan and the
Participants) up to the last day of the month, with such change(s) effective as
of the first day of the next month. Such elections will apply to current
deferrals and/or to the remaining Deferral Account Balance, as indicated by the
Participant. The Company may modify these procedures to provide greater
flexibility (e.g., smaller percentage increments or more frequent reallocations)
to Participants. The Company will not necessarily invest Deferral Account
balances in the investment funds represented by the Declared Rates, even though
the actual performance of the investment fund(s) that is/are chosen to measure
specific Declared Rate(s) will determine the rate of return (positive or
negative) on the Participant’s Deferral Account.

 

6.2 Declared Rates. A Participant may select from Declared Rates currently
representing ten (10) investment funds, which may from time to time be
established under the Plan and the number of which may be expanded by the
Committee; it being the intention that at all times Participants will have at
least nine (9) core investment fund choices comparable in focus, type and
quality to those listed on Exhibit A. The Declared Rates provide a rate of
return (positive or negative) that are is based on the actual net performance of
the Declared Rate(s) selected by the Participant. The Declared Rates credited to
Participant Deferral Accounts will be the actual net performance of the Declared
Rates, to which will be added a basis point credit, which credit when added to
the actual net performance of the Declared Rates will together be approximately
equivalent on average to crediting the actual gross performance of the Declared
Rates less 20 basis points.

 

ARTICLE 7 - BENEFITS

 

7.1 Retirement Benefit. A Participant is eligible for a Retirement Benefit under
this Plan upon the satisfaction of the requirements for Normal Retirement or
Early Retirement.

 

5



--------------------------------------------------------------------------------

7.2 Benefit Election Alternatives. The Retirement Benefit will be paid beginning
on the Settlement Date, and in the manner which the Participant elects no later
than thirteen months prior to retirement. A Participant may elect to receive his
Retirement Benefit at retirement in either a lump sum or installments during 10,
15 or 20 years, or a combination of a lump sum payment (in 10% increments) and
payments during one installment period; provided, however, that the maximum
payout period for Retirement Benefits shall be subject to Section 7.3. In the
event a payout election period exceeds the maximum period permitted by Section
7.3, the payout period shall be reduced to the maximum period permitted by
Section 7.3.

 

7.3 Maximum Payout Period. Notwithstanding any Eligible Employee’s election to
the contrary, the maximum number of years over which retirement Benefits may be
paid from the Plan shall be limited as follows:

 

(i) Retirement ages 55-59 - lump sum or over ten years;

 

(ii) Retirement ages 60-61 - lump sum or over ten or fifteen years; or

 

(iii) Retirement ages 62 and above - lump sum or over ten, fifteen or twenty
years;

 

provided that in cases of involuntary or mutual separation or termination the
Chief Executive Officer or Senior Vice President, Human Resources shall have the
right to extend the payment period, as elected by the Participant at least 13
months prior to retirement, without regard to the limits in (i) or (ii) above,
subject to the Participant being eligible for Early Retirement.

 

7.4 Installment Payments. All installment payments will be calculated on an
annual basis but paid in such intervals as may be determined by the Committee,
provided that such intervals shall not be less frequent than quarterly. If a
Participant elects to receive his Retirement Benefit in installment payments,
the payments will be based on the Deferral Account balance at the beginning of
the payment period. The payments will be recalculated annually by dividing the
Participant’s current Deferral Account balance as of the last day of the plan
year by the number of remaining years in the payment period based on the
Participant’s retirement payment election. The rate of return (positive or
negative) during any payment year will be credited during the year on the unpaid
Deferral Account balance at the applicable Declared Rate(s). A retired
Participant may continue to change his Declared Rate(s) pursuant to Section 6.1.

 

7.5 Disability. If a Participant suffers a Disability, Participant deferrals
that otherwise would have been credited to the Participant’s Deferral Accounts
will cease during such Disability. The Participant’s Deferral Accounts will
continue to earn interest at the Declared Rate(s) that he has chosen. If the
Participant terminates employment because of the Disability, the Participant’s
Deferral Account will be distributed as a Retirement Benefit, Termination
Benefit or Survivor Benefit, whichever is applicable, beginning on the date and
in the form which the Participant elected in his Participant Election Form. In
the sole discretion of the Committee, the Employer may commence payments on an
earlier date. If a Participant recovers from a Disability and returns to
employment with the Employer the Participant shall resume making deferrals
pursuant to his Participant Election Form.

 

7.6 Termination Benefit. If a Participant ceases to be an Employee for any
reason other than death, or Normal or Early Retirement, the Employer shall pay
to the Participant in one lump sum an amount (the “Termination Benefit”) equal
to the value of the Deferral Account, provided that the Company reserves the
right to distribute this Benefit in installment payments, and in such event the
Termination Benefit will be calculated in accordance with Section 7.4. The
Participant shall be entitled to no further Benefits under this Plan.

 

6



--------------------------------------------------------------------------------

7.7 Survivor Benefits.

 

(a) Pre-Retirement. If a Participant dies and has not yet commenced receiving
Retirement Benefit payments, a Survivor Benefit will be paid to his Beneficiary
in annual installments over ten years except as set forth below. The aggregate
Survivor Benefit will be equal to the Deferral Account balance plus interest.
The annual Survivor Benefit payments shall be re-determined each year based upon
the value of the Deferral Account at that time plus interest based on the
Survivor Rate.

 

(b) Post-Retirement. If a Participant dies after payment of Benefits has
commenced, his Beneficiary will be entitled to receive the remainder of the
payments not yet paid to the Participant in accordance with the election of the
Participant then in effect. After the Participant’s death, interest will be
credited at the Survivor Rate.

 

7.8 Emergency Benefit. In the event that the Committee, upon written petition of
the Participant or Beneficiary, determines, in its sole discretion, that the
Participant or Beneficiary has suffered an unforeseeable financial emergency,
the Employer shall pay to the Participant or Beneficiary, as soon as practicable
following such determination, an amount necessary to meet the emergency not in
excess of the Termination Benefit to which the Participant is entitled hereunder
if said Participant had a termination of service on the date of such
determination (the “Emergency Benefit”). For purposes of this Plan, an
unforeseeable financial emergency is an unexpected need for cash arising from an
illness, casualty loss, sudden financial reversal, or other such unforeseeable
occurrence. An unforeseeable financial emergency for purposes of this Plan shall
exist for any Participant or Beneficiary who is deemed to be in constructive
receipt of income on account of deferred benefits payable under the terms of the
Plan, and in such event all deferred benefits giving rise to said constructive
receipt of income shall be paid to the Participant or Beneficiary in question.
Notwithstanding the foregoing, the final determination by the Internal Revenue
Service (“IRS”) or court of competent jurisdiction, all time for appeal having
lapsed, that the Employer is not the owner of the assets of the Rabbi Trust,
with the result that the income of the Rabbi Trust is not treated as income of
the Company pursuant to Sections 671 through 679 of the Code, or the final
determination by (i) the IRS, (ii) a court of competent jurisdiction, all time
for appeal having lapsed, or (iii) counsel to the Company that a federal tax is
payable by the Participant or Beneficiary with respect to assets of the Rabbi
Trust or the Participant’s or Beneficiary’s Deferral Accounts prior to the
distribution of those assets or Deferral Accounts to the Participant or
Beneficiary shall in any event constitute an unforeseeable financial emergency
entitling such Participant or Beneficiary to an Emergency Benefit provided for
in this Section. Cash needs arising from foreseeable events such as the purchase
of a home or education expenses for children shall not be considered to be the
result of an unforeseeable financial emergency. The amount of benefits otherwise
payable under the Plan shall thereafter be adjusted to reflect the reduction of
a Deferral Account due to the early payment of the Emergency Benefit.

 

A Participant, or a Beneficiary receiving payments, may request an Emergency
Benefit distribution or a cessation of the current Annual Deferral by submitting
a written request to the Committee. The Committee, or designated subcommittee
thereof, shall have the authority to require such evidence as it deems, in its
sole discretion, necessary to determine if such a distribution or cessation of
deferrals is warranted. If the request is approved, any Distribution will be
limited to an amount sufficient to meet the emergency up to the Deferral Account
balance. Any Distribution will be calculated and paid in a manner determined
solely by the Committee. The balance of the Deferral Account and any Benefits
otherwise payable under the Plan shall thereafter be adjusted accordingly.
Following such Distribution, current deferrals will cease and the Participant
may not make deferrals for one full plan year after the date of the
distribution.

 

7



--------------------------------------------------------------------------------

7.9 Discounted Cash Out Election

 

(a) At any time a Participant or a Beneficiary has a Deferral Account balance in
the Plan, the Participant or a Beneficiary may elect to receive all or part of
the Participant’s Deferral Account balance in a lump sum by filing a written
election with the Administrator to receive a Discounted Cash Out pursuant to
this Section. Crediting of Declared Rates to the amount elected to be withdrawn
shall cease to accrue as of the Valuation date. The requirements for a
Discounted Cash Out Election and the manner of determining the amount to be paid
to a Participant who makes a Discounted Cash Out Election are set forth below.

 

(b) Minimum Amount. Except as otherwise determined by the Committee, the
Discounted Cash Out must be in an amount of at least $200,000, unless the
Participant’s Deferral Account has an aggregate balance of less than $200,000 as
of the date of the Discounted Cash Out Election, in which case the amount of the
Discounted Cash Out shall be equal to 100% of the aggregate balance of the
Participant’s Deferral Accounts.

 

(c) Deferral Account Value. The amount available for the Discounted Cash Out
shall be determined no later than the last day of the month during which the
Participant or Beneficiary delivers to the Administrator a written Discounted
Cash Out Election, provided, however, that the Administrator shall have at lease
fifteen (15) business days to make such determination.

 

(d) Adjustment of Accounts; Penalty. If a Participant or Beneficiary elects to
receive a Discounted Cash Out, the amount actually distributed to the
Participant shall be the amount of the requested Discounted Cash Out Election
less a 6% penalty. If required by law or regulation, the Committee reserves the
right to change the amount of the penalty.

 

(e) Number of Distributions. During the course of any calendar year and prior to
Early or Normal Retirement or Death, a Participant or a Beneficiary may make one
Discounted Cash Out Election per year; following Early or Normal Retirement, a
Participant or a Beneficiary in a payout status, may make two Discounted Cash
Out Elections per year.

 

7.10 Small Benefit. Notwithstanding anything herein to the contrary, with the
exception of normal Plan installment Distributions, in the event the Deferral
Account balance of a Participant or a Beneficiary after a benefit Distribution
is $50,000 or less, the Administrator, in his sole discretion, may elect to
distribute any such amount in a single lump sum payment.

 

7.11 Valuation Date. Unless otherwise provided by the Administrator, the
Valuation Date for determining Deferral Account balances shall be the last day
of the month in which an event occurs that triggers a Benefit payment.

 

7.12 Settlement Date. Unless otherwise provided by the Administrator, the
Settlement Date for Benefit payments shall be within 90 days or as soon as
possible following the Valuation Date.

 

ARTICLE 8 - BENEFICIARY DESIGNATION

 

Each Participant and Beneficiary shall have the right, at any time, to designate
any person or persons as Beneficiary or Beneficiaries to whom payment under this
Plan shall be made in the event of death of the Participant or Beneficiary, as
the case may be, prior to complete distribution of the Benefits due under the
Plan. Each Beneficiary designation shall become effective only when filed in
writing with the Administrator

 

8



--------------------------------------------------------------------------------

during the Participant’s or Beneficiary’s lifetime, as the case may be, on a
form prescribed by the Administrator.

 

The filing of a new Beneficiary designation form will cancel and revoke all
Beneficiary designations previously filed. Any finalized divorce or marriage
(other than a common law marriage) of a Participant or Beneficiary, as the case
may be, subsequent to the date of filing of a Beneficiary designation form shall
revoke such designation unless (i) in the case of divorce the previous spouse or
a trust for said previous spouse was not designated as Beneficiary, or (ii) in
the case of marriage the Participant’s new spouse or a trust for said new spouse
had previously been designated as Beneficiary.

 

If a Participant or Beneficiary, as the case may be, fails to designate a
Beneficiary as provided above, or if the Participant’s Beneficiary designation
is revoked by marriage, divorce, or otherwise without execution of a new
Beneficiary designation, or if all designated Beneficiaries predecease the
Participant or Beneficiary, as the case may be, or die prior to complete
distribution of the Participant’s Benefits, then the Administrator shall direct
the distribution of such Benefits to the estate of the Participant or
Beneficiary, as the case may be.

 

ARTICLE 9 - ADMINISTRATION OF THE PLAN

 

A deferred compensation plan committee (“Committee”) consisting of three or more
members shall be appointed by the Company’s Chairman or Chief Executive Officer
to administer the Plan and establish, adopt, or revise such rules and procedures
as it may deem necessary or advisable for the administration of the Plan and to
interpret the provisions of the Plan, with any such interpretations to be
conclusive. All decisions of the Committee shall be by vote of at least a
majority of its members and shall be final and binding. Members of the Committee
shall be eligible to participate in the Plan while serving as members of the
Committee, but a member of the Committee shall not vote or act upon any matter
that relates solely to such member’s interest in the Plan as a Participant. The
members of the Committee are the Chairman and Chief Executive Officer; the
Senior Vice President, Finance and Chief Financial Officer; the Senior Vice
President, Human Resources; the Executive Vice President, General Counsel and
Secretary; the Vice President and Treasurer; the Vice President, Compensation
and Benefits; the Vice President, Associate General Counsel and Assistant
Secretary; the Vice President and Controller; the Manager, Corporate Financial
Investments and the Manager, Financial Reporting at the Company’s Miller
Corporate Center. The Committee has designated the Vice President, Compensation
and Benefits as the Administrator to carry out the day-to-day administration of
the Plan. He shall exercise his discretion on a consistent and objective basis.

 

ARTICLE 10 - AMENDMENT OR TERMINATION OF PLAN

 

The Chairman or Chief Executive Officer of the Company may amend the Plan;
provided, however, that (i) no such amendment shall be effective to decrease the
Benefits accrued by any Participant or Beneficiary of a deceased Participant
(including, but not limited to, the rate of interest credited to the Deferral
Accounts); (ii) no such Amendment shall decrease the number of Declared Rates
established herein; (iii) Section 7.1 may not be amended; (iv) the definition of
Declared Rate may not be amended; except as allowed in Article 6, and (v) the
other substantive provisions of the Plan related to the calculation of Benefits
or the manner or timing of payments to be made under the Plan shall not be
amended so as to prejudice the rights of any Participant or Beneficiary.

 

Notwithstanding any terms herein to the contrary, the Company may not terminate
the Plan. The Company shall not have any obligation to, but may, in its
discretion, allow additional deferrals into this Plan.

 

9



--------------------------------------------------------------------------------

ARTICLE 11 - MAINTENANCE OF ACCOUNTS

 

The Company shall keep, or cause to be kept, all such books of account, records
and other data as may be necessary or advisable in its judgment for the
administration of this Plan, and to reflect properly the affairs thereof, and to
determine the nature and amount of the interests of the respective Participants
in each Deferral Account.

 

The Company is not required to segregate physically any assets with respect to
the Deferral Accounts under this Plan from any other assets of the Company and
may commingle any such assets with any other monies, securities and properties
of any kind of the Company. Separate accounts or records for the respective
Participants’ Deferred Accounts shall be maintained for operational and
accounting purposes, but no such account or record shall be considered as
creating a lien of any nature whatsoever on or as segregating any of the assets
with respect to the accounts under this Plan from any other funds or property of
the Company.

 

ARTICLE 12 - MISCELLANEOUS

 

12.1 Applicable Law. Except to the extent preempted by ERISA, this Plan shall be
governed and construed in accordance with the laws of the State of California
applicable to agreements made and to be performed entirely therein, and
applicable substantive provisions of federal law.

 

12.2 Captions. The captions of the articles, sections, and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

12.3 Employment Not Guaranteed. Nothing contained in this Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Employee any right to be retained in the employ of the Company.

 

12.4 Exempt ERISA Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation Benefits for a select group of
management or highly compensated employees within the meaning of Section 401 of
ERISA, and therefore to be exempt from parts 2,3, and 4 of Title 1 of ERISA.

 

12.5 Section 162(m). Notwithstanding anything to the contrary, no Benefit or
Distribution shall be made hereunder in any year, if payment of such Benefit or
Distribution during such year would create nondeductible compensation for the
Company under Section 162(m) of the Internal Revenue Code.

 

12.6 Limitation. A Participant and the Participant’s Beneficiary shall assume
all risks in connection with the performance of any Declared Rate and any
decrease in value of the Deferral Accounts, and the Company, Committee and the
Administrator shall not be liable or responsible therefor.

 

12.7 Notice. Any notice or filing required or permitted to be given to the
Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the principal office of
the Employer, directed to the attention of the Administrator with a copy to the
Senior Vice President, General Counsel and Secretary of the Employer. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.

 

12.8 Obligations To Employer. If a Participant becomes entitled to a
Distribution of Benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing

 

10



--------------------------------------------------------------------------------

an amount owing to the Employer, then the Employer may offset such amount owed
to it against the amount of Benefits otherwise distributable. Such determination
shall be made by the Committee.

 

12.9 Limits on Transfer. Other than by will, the laws of descent and
distribution, or legal or judicial process related to dissolution of marriage,
no right title or interest of any kind in the Plan shall be transferable or
assignable by a Participant or the Participant’s Beneficiary or be subject to
alienation, anticipation, encumbrance, garnishment, attachment, levy, execution
or other legal or equitable process, nor subject to the debts, contracts,
alimony, liabilities or engagements, or torts of any Participant or
Participant’s Beneficiary. Any attempt to alienate, sell, transfer, assign,
pledge, garnish, attach or take any other action subject to legal or equitable
process or encumber or dispose of any interest in the Plan shall be void.

 

12.10 Satisfaction of Claims. Payments to any Participant or Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full or partial satisfaction of claims against the Company for the compensation
or other amounts deferred and relating to the Deferral Account to which the
payments relate.

 

12.11 Unfunded Status of Plan; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for deferred compensation and Participants shall
rely solely on the unsecured promise of the Company for payment hereunder. With
respect to any payment not yet made to a Participant under the Plan, nothing
contained in the Plan shall give a Participant any rights that are greater than
those of a general unsecured creditor of the Company; provided, however, that
the Administrator may authorize the creation of trusts, including but not
limited to the Trust referred to in this Section 12.15, or make other
arrangements to meet the Company’s obligations under the Plan, which trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan.

 

12.12 Compliance. A Participant in the Plan shall have no right to receive
payment with respect to the Participant’s Deferral Account until legal and
contractual obligations of the Company relating to establishment of the Plan and
the making of such payments shall have been complied with in full.

 

12.13 Tax Withholding. The Participant or Beneficiary shall make appropriate
arrangements with the Company for satisfaction of any federal, state or local
income tax withholding requirements and Social Security or other employee tax
requirements applicable to the crediting and payment of Benefits under the Plan.
If no other arrangements are made, the Company shall have the right to deduct
from amounts otherwise credited or payable in settlement of a Deferral Account
any sums that federal, state, local or foreign tax law requires to be withheld
with respect to such credit or payment.

 

12.14 Protective Provisions. Each Participant shall cooperate with the Employer
by furnishing any and all information requested by the Employer in order to
facilitate the payment of Benefits hereunder, taking such physical examinations
as the Employer may deem necessary and taking such other relevant action as may
be requested by the Employer. If a Participant refuses so to cooperate, the
Employer shall have no further obligation to the Participant under the Plan,
other than payment to such Participant of the cumulative deferrals theretofore
made pursuant to this Plan. If a Participant commits suicide during the two (2)
year period beginning on the first day on which he participates in the Plan or
if the Participant makes any material misstatement of information or
nondisclosure of medical history, then no Benefits will be payable hereunder to
such Participant of the deferrals theretofore made pursuant to this Plan,
provided, that in the Employer’s sole discretion, Benefits may be payable in an
amount reduced to compensate the Employer for any loss, cost, damage or expense
suffered or incurred by the Employer as a result in any way of any such action,
misstatement or nondisclosure.

 

11



--------------------------------------------------------------------------------

12.15 Unsecured General Creditor. The Company has established the Avery Dennison
Corporation Executive Compensation Trust (“Rabbi Trust”). The assets of the
Rabbi Trust shall be subject to the claims of the Company’s creditors. To the
extent any Benefits provided under the Plan are actually paid from the Rabbi
Trust, the Employer shall have no further obligation with respect thereto, but
to the extent not so paid, such Benefits shall remain the obligation of, and
shall be paid by, the Employer. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, interest, or
claims in an specific property or assets of Employer, nor shall they be
beneficiaries of, or have any rights, claims, or interests in any life insurance
policies, annuity contracts, or the proceeds therefrom owned or which may be
acquired by Employer (“Policies”). Apart from the Rabbi Trust, such Policies or
other assets of Employer shall not be held under any trust for the Benefit of
Participants, their Beneficiaries, heirs, successors, or assigns, or held in any
way as collateral security for the fulfilling of the obligations of Employer
under this Plan. Any and all of the Employer’s assets and Policies shall be, and
remain, the general, un-pledged, unrestricted assets of Employer. Employer’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise of Employer to pay money in the future.

 

12.16 Waiver of Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law or any usury law or other law that would prohibit or
forgive the Company from paying all or any portion of the Benefits due
hereunder, wherever such laws may be enacted, now or at any time hereafter in
force, or which may affect the administration or performance of this Plan; and
(to the extent that it may lawfully do so) the Company hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the realization of any Benefits to which the Participants
hereunder are entitled, but will suffer and permit the realization of all such
Benefits as though no such law had been enacted.

 

12.17 Status. The establishment and maintenance of, or allocations and credits
to, the Deferral Accounts of any Participant shall not vest in any Participant
any right, title or interest in and to any Plan assets or Benefits except at the
time or times and upon the terms and conditions and to the extent expressly set
forth in the Plan and in accordance with the terms of the Rabbi Trust.

 

12.18 Validity. In the event any provision of this Plan is held invalid, void,
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.

 

12.19 Waiver of Breach. The waiver by any party of any breach of any provision
of the Plan by any other party shall not operate or be construed as a waiver of
any subsequent breach.

 

12.20 Gender, Singular & Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

 

ARTICLE 13 - EFFECTIVE DATE

 

The effective date of this amended and restated Plan is December 1, 2003.

 

12



--------------------------------------------------------------------------------

EXHIBIT A

 

EVDRP DECLARED RATES

 

Pacific Select Fund

--------------------------------------------------------------------------------

  

Fund Manager

--------------------------------------------------------------------------------

Money Market

  

Pacific Life

Managed Bond

  

Pacific Investment Management Company (PIMCO)

Equity Index

  

Mercury Advisors

International Value

  

Lazard

Growth LT

  

Janus Capital Corporation

Small-Cap Equity

  

Capital Guardian Trust Company

Large-Cap Value

  

Salomon Brothers

Equity

  

Putnam Investments

Mid-Cap Value

  

Lazard

Fixed Account (offered 12/1/03)

  

N/A – not a managed fund

 

13